Exhibit LaPolla Closes AirTight SprayFoam Asset Purchase Acquires Footprint to Transition Conventional Fiberglass Insulators to Spray Foam HOUSTON, TX — (MARKET WIRE)— July 1, 2008— LaPolla Industries, Inc. (LPAD.OB) (“LaPolla”) a leading manufacturer and supplier of spray foam insulation and coatings designed to reduce energy consumption in the commercial and residential markets, announced today that it has acquired the assets of AirTight Marketing & Distribution, Inc. (“AirTight SprayFoam”). AirTight SprayFoam is one of the Southeast’s leading spray foam insulation distributors.
